DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/19 has been considered by the examiner.   It is noted two of the Foreign Patent Documents listed thereon have been lined through since no concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, has been provided.  It has been placed in the application file, but the information referred to therein has not been considered.



Specification
The disclosure is objected to because of the following informalities: 
Paragraph 002 should be updated to indicate Application Nos. 15/281,975, 15/054,825 and 14/334,607 are now U.S. Patent nos. 10,413,930, 9,481,009 and 9,272,305, respectively.
Appropriate correction is required.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,272,305.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim and anticipation is the epitome of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the compound delivery applicator” (see the last line) has not been defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lithgow (U.S. Patent 6,450,723) in view of Benedict et al. (U.S. Patent 5,588,560, hereinafter Benedict, as cited by the Applicant).
In regard to claim 1, Lithgow discloses an applicator blade comprising:
a first threaded end 26 (see column 2, lines 39-41) configured to couple to a compound receptacle 15;
a compound delivery channel 40 extending from the first threaded end wherein the delivery channel is positioned perpendicular to a second end of the applicator blade and configured to pass a compound therethrough wherein the second end of the applicator blade comprises a scraper 30, 32 distal the first threaded end; and
a first portion 28 extending outwardly from the first threaded end and having first and second side edges (see Figure 2) each forming an acute angle relative to a longitudinal axis of the compound delivery channel.
Although the Lithgow reference does not disclose a plug configured to detachably seat with the delivery channel to obstruct compound flow when the applicator is not in use, attention is directed to the Benedict reference, which discloses another compound delivery device having compound delivery channel 22 wherein a plug may seat within the channel to obstruct flow of compound when the device is not in use (see column 4, lines 2-5).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Lithgow device can employ such a plug which may seat in the delivery channel in order to obstruct the flow of compound when the device is not in use.

In regard to claim 3, a plane in which the distribution surface lies forms an acute angle relative to the longitudinal axis of the compound delivery channel (see Figures 4 and 6).
In regard to claim 4, the first and second side edges each comprises a portion (defined by the side edges of element 36, see Figure 5) distal the first threaded end that is parallel to the longitudinal axis of the delivery channel.
In regard to claims 5-15 and 17-20, the methods as claimed are inherent in the usage and making of the device discussed above.
In regard to claim 6, although the Lithgow reference does not disclose the first threaded end, the delivery channel, the scraper and the first portion of the applicator are integrally formed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the various elements of the Lithgow device can be integrally formed since it has been held that forming in one piece an article which has formerly been formed in several pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Chao et al. and Woods references are cited for disclosing other pertinent structures.  It is noted the Woods reference discloses a delivery channel which both is located at the center of the leading edge and terminates at the leading edge.  Such a feature is present in the Applicant’s device, however this feature has not been claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW


/DAVID J WALCZAK/Primary Examiner, Art Unit 3754